Munder, J.
This is a motion by defendant for permission to appeal as a poor person and for assignment of counsel, on his appeal from a determination of the County Court, Suffolk County, dated January 20, 1967, which revoked the defendant’s probation.
On May 27, 1966, the defendant, in the presence of counsel, entered a plea of guilty to a youthful offender information after he had been indicted for burglary in the third degree and petit larceny; and he was sentenced to the Elmira Reception Center pursuant to article 3-A of the Correction Law, but execution of the sentence was suspended and he was placed on probation. No appeal was taken. His probation was conditioned on (1) his obtaining employment as soon as medically possible and remaining employed and (2) his staying away from certain companions and individuals to be designated by the Department of Probation of Suffolk County.
On January 6, 1967 the defendant appeared in the County Court charged with violation of probation and, upon being informed by the court of his rights and the charge against him, asked that he be assigned counsel. Counsel was assigned and was present as the defendant made a request for consideration for commitment to a hospital facility, as a narcotic addict, pursuant to the then extant section 211 of the Mental Hygiene Law. On January 20, 1967 the court announced its determination to deny the request. Then, upon the defendant’s admission of the violation of probation, probation was revoked and he was committed to Elmira Reception Center under the original sentence. He filed a purported notice of appeal on February 6, 1967. The instant motion followed.
It is axiomatic that the appellate jurisdiction of the courts of this State in criminal cases is purely statutory; such jurisdiction can never be assumed unless a statute can be found which expressly sanctions its exercise (People v. Zerillo, 200 N. Y. 443, 446; see People v. Gersewitz, 294 N. Y. 163; People v. Rossi, 5 N Y 2d 396, 400). The statute which expressly sets forth the cases in which defendants may appeal is section 517 of the Code of Criminal Procedure. There is no provision there for appeal from an order revoking probation (see People v. Terry, 21 A D 2d 971; People v. Riley, 25 A D 2d 915).
*70The sentence is the judgment in a criminal action. ‘1 In the absence of a sentence, or of a suspension of sentence or its operation, there is nothing from which a defendant can appeal (People v. Cioffi, 1 N Y 2d 70).” (People v. Pucci, 7 A D 2d 643.) (See, also, People v. Spry, 5 A D 2d 835; People v. Ciavarelli, 11 A D 2d 741.) Here, sentence was imposed and execution of the sentence was suspended. That constituted the judgment which was appealable under section 517 of the code. Neither revocation of probation under section 935 of the Code of Criminal Procedure nor revocation of the suspension of execution of sentence under section 2188 of the Penal Law constitutes a new judgment and neither of such revocations is appealable.
No timely appeal having been taken from the judgment of conviction, it follows that the purported appeal from the revocation of probation must be dismissed and the instant motion denied.
We are aware of the determination in People v. Turner (27 A D 2d 141), in which the Fourth Department expressed a contrary view. We disagree because we believe that the historical concept that it is the Legislature’s function, not that of the court, to determine the latter’s jurisdictional limits is beyond dispute.